IN TI-IE UNITED STATES DISTRICT COURT
FOR TI-[E DISTRICT OF DELAWARE

UNITED STATES OF AMERICA
V. : Criminal Action No. 16-50-CFC
WILLIAM COOK,
Defendant. :

 

Whitney C. Cloud, Lesley F. Wolf, Assistant United States Attorneys, Wilmington,
Delaware

Counselfor United Stales of America

Thomas E. Carluccio, LAW OFFICE OF THOMAS E. CARLUCCIO, Plymouth
Meeting, Pennsylvania; Frank G. Fina, LAW OFFICE OF FRANK G. FINA,
Plymouth Meeting, Pennsylvania

Counsel for Defendant

Memorandum Opinion

December 1 l, 2018
Wilmington, Delaware

 

CONNOLLY, l]NITED STATES §§TRICT JUDGE

Presently before me are competing motions filed by the parties: the
government’s Motion in limine to Admit Evidence Regarding July 10, 2013
Meeting between Defendant and Artisan’s Bank (D.I. 74) and Defendant’s Motion
in limine to Exclude Statements of Defendant’s Prior Counsel (D.I. 76). Both
motions ask me to rule on the admissibility at trial of testimony from three
Artisans’ Bank (the “Bank”) employees about statements made to them by
Defendant’s prior counsel in Defendant’s presence at a meeting in July 2013. The
government argues that the out-of-court statements of Defendant’s prior counsel
are an “adoptive confession” of the Defendant that are admissible under Federal
Rule of Evidence (“FRE”) 801(d)(2)(B) and (C). D.I. 74 at 9. Defendant argues
that the statements of his prior counsel were made in connection with settlement
negotiations and are barred by FREs 408 and 802 from being admitted at trial. I
have studied the parties’ briefing on the matter and heard oral argument on

December 4, 2018.l

 

‘ I note for the sake of completeness of the record that Defendant’s prior counsel,
whom I have never met, is now a federal judge in another District. The parties do
not dispute that the prior counsel’s status as a judge has no bearing on the issue
before me.

I. Background
A. The Superseding Indictment

Defendant has been charged by Superseding Indictment with one count of
bank fraud, four counts of making false statements to a bank, and one count of
money laundering D.I. 36. The charges arise out of a line of credit extended by
the Bank to Defendant’s food broker business, AJJ Distributing, LLC, between
2008 and 2013. The line of credit was secured in part by accounts receivable owed
to AJJ. Under the terms of the line of credit, the amount of money Defendant
could borrow from the Bank was dependent on the value of “eligible items,” a term
which the line of credit agreement defined as “accounts receivable and inventory
aged less than 90 days.” Ia'. 1[ ll. Defendant was contractually obligated to submit
to the Bank on a weekly basis and When he sought withdrawals from the line of
credit Borrowing Base Certificates (“BBCS”) that listed AJJ’s “eligible items.” Id.
1111 13, 14.

The false statement counts in the Superseding Indictment are based on
allegations that Defendant provided the Bank on four occasions with BBCs that
listed certain accounts receivable that in fact were no longer owed to Defendant.
See id. 1111 46, 48, 50 and 52 (alleging Defendant “provided the Bank with a BBC
listing [million-dollar sums] in accounts receivable, which falsely inflated monies

owed to AJJ”). The bank fraud count is similarly based in part on the allegation

that Defendant submitted to the Bank “false and fraudulent” BBCs that “included
as ‘eligible items’ accounts receivable that were no longer owed to AJJ.” Id. 11 33.
The bank fraud count alleges specifically that Defendant submitted BBCs that
“included dozens of accounts receivable” from AJJ’s primary customer that “were
no longer owing to AJJ.” Id. 1l 30.

The allegations in the bank fraud count, however, would also support an
alternative prosecution theory that the BBCs were false because they listed
accounts receivable that were older than 90 days. The Superseding Indictment
alleges in the bank fraud count that “eligible items” were defined as “accounts
receivable and inventory aged less than 90 days” (1[ ll), that “AJJ agreed to `
identify ‘eligible items’ to the Bank in the form of Borrowing Base Certificates
(‘BBCs’) listing all accounts receivable less than 90 days old” (1l 13), that “AJJ’s
eligible accounts receivable were less” than Defendant represented in the BBCs (1{
36), and that the Bank utilized Defendant’s “f`alse and fraudulent BBCs reporting
AJJ’s eligible accounts receivable in evaluating requests for extensions or
restructuring of the Line of Credit” (1[ 41). Further, in describing the scheme to
defraud on which the bank fraud charge is based, the Superseding Indictment
alleges that “[b]y listing non-‘eligible items’ on the BBCs,” Defendant “falsely and
fraudulently inflated AJJ’s accounts receivable, which: a) induced the Bank to

disburse money under the Line of Credit to AJJ; b) influenced the Bank’s decisions

in connection with extensions and conversions of the Line of` Credit; c) deterred the
Bank from requiring larger payments on the Line of Credit; and []d) delayed the
Line of Credit’s termination.” Id. 11 34.
B. The July 2013 Meeting
According to the Superseding Indictment, Defendant’s false statements and

fraudulent scheme induced the Bank to loan AJJ millions of dollars; and, by July
2013, AJJ owed and was unable to repay the Bank approximately $4.2 million.
The evidentiary dispute before me concerns a meeting Defendant and his prior
counsel had with Bank employees in July 2013 to discuss Defendant’s then-
outstanding debt.

1. Purpose of the July 2013 Meeting

According to Defendant, “[t]he only purpose for having th[e] [July 2013]

meeting was to discuss the loan and to negotiate Whether the loan was going to
continue, the terms under which it was going to continue.” Tr. 11:23-12:1. The
grand jury testimony of Defendant’s prior counsel confirms and adds detail to this
stated purpose:

I was there [at the July 2013 meeting] to tell them that

[Defendant] would not be making any further payments

because his stream of income from these receivables

[would not continue]. . . .

. . . And I told them that [AJJ’s primary customer] was

cutting off its business with [Defendant] and that the
receivables would not be - he Would not have the same

stream of receivables, and that we have to figure out a
way to go forward and settle the civil case.

>l¢ >l< >l= >l<
The whole idea was how he was going to pay back the
loan.

D.I. 74, Ex. B at 10:20-11:8, 18:25-19:1.

Defendant has not suggested that the Bank initiated or threatened a civil law
suit. It is clear from later portions of Defendant’s prior counsel’s grand jury
testimony that the “settlement” he was trying obtain for Defendant was an
arrangement that would resolve any potential claims AJJ’s primary customer and
Defendant had relative to each other and at the same time restructure the
repayment terms for the debt Defendant owed to the bank:

Q. And again, I’m not seeking any attorney/client
privileged communications here, but in terms of the
period - and it sounds like it was about a month or so
where you were involved in a series of meetings, both
with [the primary customer] and with Artisans’ Bank.
A. Yeah, one meeting with Artisans, two with [the
primary customer].

Q. Was the information that you were conveying to
the third parties based on any independent investigation
or review, or were you relying in large part upon
information furnished to you by your client?

A. . . . I can’t say [Defendant] told me, but as far as
what I learned regarding the information about the
receivables, that came from his discussions that he had
with [AJJ’s primary customer] in my presence, so it
wasn’t really attorney/client So, yes, to some extent it
would be [Defendant] talking to [AJJ’s primary
customer] in my presence. My job again was to negotiate
a civil - to get out of it, and negotiate a civil end to it.

Q. And that was your understanding of why you were
brought in, or was that an explicit, you know, term of
engagement -

A. No, there had been - it was just, [Defendant’s prior
counsel], can you help me? I need to negotiate my way
out. [AJJ’s primary customer] has this problem with this
guy. They’re going to stop the business. l owe X
amount of dollars to the bank. I need to get the -I need
to Work it out with the bank and to work it out with
[AJJ’s primary customer]. Typically, we do that at a
bankruptcy.

We get everybody in the room and say, you owe, you
owe $lO to the bank. You have a deal with these guys.
How can we work this out over three years? That’s what
I was hoping.

Id. at 34:10-35:20.
2. Defendant’s Prior Counsel’s Statements at The Meeting
According to the government

During the meeting, [Defendant’s prior counsel] stated
that he was attending with Defendant as his “friend” and
would be speaking on his behalf. [Defendant’s prior
counsel] acknowledged that Defendant had been
submitting falsified Borrowing Base Certificates to the
Bank since approximately 2009. Further, [Defendant’s
prior counsel] conceded that Defendant had used the
money from the line of credit, in large part, to fund his
other businesses As a result, the collateral to secure the
line of credit and loans did not exist. [Defendant’s prior
counsel] recognized that Defendant owed money
(roughly 4.2 million) on the outstanding AJJ loans and
line of credit and wanted to repay them, but that
Defendant had no ability to pay. When one of the Bank
witnesses described Defendant’s conduct as bank fraud,
[Defendant’s prior counsel] agreed with that
characterization [Defendant’s prior counsel] closed the

meeting by saying that he and his client would next be
meeting with the Attomey General’s Office.

D.I. 74 at 3-4. The government has proffered that it will present this account of
the meeting at trial through the testimony of three members of` the Bank’s loan
workout group who participated in the meeting The government cites in support
of this account of the July 2013 meeting: (1) a memorandum written “one to two
days” aRer the meeting by one of the three Bank employees, and (2) three reports
written by a Postal Inspector who interviewed the three Bank employees in
question. See generally D.I. 74, Ex. A.

I have reviewed the memorandum and reports and find that they are
generally consistent With each other and support the government’s account of the
July 2013 meeting. According to the memorandum, for example, the meeting was
held at Defendant’s request “to discuss Workout arrangements,” and during the
meeting

[Defendant’s prior counsel] stated that [Defendant] wants
to repay the Bank’s loans, but that the Bank’s collateral
securing the line [of credit] is “not there,” and[,]
further[,] approximately 85% of the receivables securing
[the] line were “falsified” beginning in 2009. I [the
memorandum’s author] responded that [Defendant] has
committed Bank Fraud and [Defendant’s prior counsel]

agreed[,] stating that was true in the case of receivables.

Id. at 3.

Neither the memorandum nor the reports of interviews explain or suggest
what any participant in the July 2013 meeting understood “falsified” accounts
receivable to mean. Thus, it is impossible to discern from the government’s
proffer if the government is saying that the Bank employees and Defendant’s prior
counsel believed the accounts receivable listed on Defendant’s BBCs were
“falsified” because they were already satisfied, older than 90 days, or f`or some
other reason. lt is similarly impossible to discern from the government’s proffer
exactly why any participant in the meeting would have concluded that Defendant
had committed bank fraud, other than because Defendant had listed accounts
receivable that were “falsified” in some unidentified way.

Defendant argues that the grand jury testimony of his prior counsel “directly
and materially contradicts” the government’s account of the July 2013 meeting
D.I. 89 at 2. The government acknowledges that Defendant’s prior counsel
“provided a somewhat[ ] different recollection of the meeting” in his grand jury
testimony, D.I. 74 at 4, but not in any way material to my deciding whether the
government can introduce at trial through the testimony of the three Bank
employees the statements of Defendant’s prior counsel at the July 2013 meeting

I have reviewed carefully the testimony Defendant’s prior counsel gave
before the grand jury on March 28, 2017 - i.e., almost four years after the July

2013 meeting I question whether 1 need to determine the extent to which that

testimony corroborates or conflicts with the proffered testimony of the three bank
witnesses, but in any event 1 do not agree with Defendant that his prior counsel
“rejected the Government’s assertions on virtually every material aspect regarding
his contacts with Artisan’s Bank.” D.I. 89 at 3. The grand jury testimony _
perhaps because it was given so many years after the July 2013 meeting _ is much
more equivocal than Defendant suggests.

For example, Defendant argues that his prior counsel “flatly rej ected” that he
told the Bank that Defendant had submitted false documentation with respect to
accounts receivable. D.I. 89 at 3. But the actual testimony is as follows:

Q. Did you say that a number of the receivables
securing the line of credit were falsified?

A. That a number of the receivables -the line of
credit were - no. 1 did not say that. 1 Would not have
known that. I would not have known that the receivables
- 1 don’t know today if they were falsified

What 1 knew Was that there was a stream of
receivables corning in that [a wholesaler] owed that the
bank financed, and that those receivables were due and
owing maybe more than 90 days. There was a 90-day
provision, and they may have been due more than 90
days. But 1 don’t ever recall saying it was falsified.

1 do remember saying that it Was - that the
receivables were outstanding and you wouldn’t - you
couldn’t get your money today.

=x= * =1= =\=
Q. Okay. Did you state that the receivables had been
falsified since 2009?
A. No. No. I never used the Word falsified What 1
remember saying is that When the real estate market
crashed in 2008-2009, [Defendant] had taken money
away from the line, this banker ~ because they refinanced

10

it in 2011 or something - and they had agreed to start
ninding the real estate loans of all these properties in
Ocean City, Maryland, and that that began in 2009. 1
don’t - I’m pretty sure 1 never said the word - I’m pretty
careful not to say the word falsified.

Q. Okay.

A. I don’t think 1 said the word falsified. 1 don’t
recall it, but 1 don’t think 1 Would have said that.

Q. Did one of the employees state that [Defendant]
had committed bank fraud‘?

A. 1 don’t remember that. 1 remember saying -1
remember someone using the word fraud. And 1 said,
look, this is on both sides. 1 said, you have a problem
under a Bank Act - and I’m sure you don’t have to worry
about it, but there’s a Bank Act that you have to report on
a fidelity bond, loan officers would know about these
transactions

And 1 said, I’m glad to go With you. I’ve done this
for a bank. Somebody said, well, this could be fraud.
AndI said, yeah, it would be fraud on both sides. . . .

What 1 understood, without disclosing
attorney/client, is that when 1 looked at the financial -
when 1 went into the room and 1 said here’s the problem,
you [the Bank] had the problem of extending - of
converting a non-performing receivable loan in 2011 to a
term loan, And that may be a fraud for the Office of the
Comptroller of the Currency. You’re not allowed to do
that. 1 knew that as a bank director.

And I said, 1 don’t want to say anything here. 1
said, We have to figure out -the man [Defendant] Wants
to pay back this loan, but you have a problem too
because you converted a receivable loan to a term loan,
knowing that the receivables that were due from [the
wholesaler] were running behind. They weren’t all 90
days. . . .

Q. So in essence - and correct me if I’m wrong - your
understanding is that the bank may have made, or the
loan officer at the bank may have inappropriater
converted a non-performing loan to a term loan, and kept
the line of credit attached, in essence -

11

A. 1 used the wrong word. 1t’s performing in a sense
he’s paying every month, but he’s paying back every
month. In fact, until 1 was in the room, he was paying
back every month. Right? He’s paying interest back
every month.

Q. Okay.

A. So it was performing in the financial sense, but
since - as 1 told them, since 2009 - and 1 said, your guy
knows this because he was in on the real estate
transactions Since 2009, the money that was being paid
from [the wholesaler] has also been being paid to take
care of these crazy problems in Ocean City for all the real
estate. Okay‘?

So what you - your banker knew that he needed to
get better security, to answer your question. So the idea
was, you took a loan that you knew had receivable
problems in 2010 or ’1 l, whatever it was, and 1 said you
converted that to a tenn loan. 1 wasn’t there trying to
cast aspersions on either one. 1 was trying to get a
negotiation saying, look, nobody makes any sense here.

Yes, [Defendant] took money from a receivable
line and paid real estate loans so that the real estate
transactions would [not] default He was doing what a
lot of people did in 2009. He was moving money around
to do it. And 1 said that.

But 1 said, this is not a surprise to your bankers
because you termed a loan out, part of a loan out -
actually it wasn’t a loan ~ part of a loan so you’d get
security. . . .

Q. But in the course of this discussion there was an
acknowledgement by you that [Defendant] had taken
funds fi'om a business line of credit and diverted those
funds to pay real estate expenses?

A. What 1 said Was - 1 don’t think 1 said that. 1 think
they said that. They said, did he take - 1 said, look, to the
extent he paid real estate loans - but that’s no surprise to
you guys. So, 1 didn’t admit - first of all, 1 couldn’t
admit it. 1 don’t know that. But they made the argument
to me, and 1 said, yeah, well, you know that.

12

So I didn’t say he diverted - but having been in the
room, I heard what they said, and that’s why 1 explained
to them, well, you have a problem as well.

Q. And all of that presupposes that [Defendant] was
submitting timely and accurate information to the loan
officer at the bank. Correct?

A. 1 thought - yes. 1 had no -

Q. And at that -

A. -- 1 had no dispute.

Q. And at that time, it was your understanding that
[Defendant] had submitted true and accurate information
to the bank in connection with his loans at Artisan’s
Bank -

A. 1n connection -

Q. -- and the line of credit?

A. Sure. Yes. It was my understanding that at the
time 1 went into the room, they had never defaulted, and
that the receivables on the sheet were receivables. They
just weren’t all within 90 days.

Q. Okay.

A. So, it’s a standard civil problem. I’d run into these
cases all the time in practice, that the small businessman
runs behind 90 days and he keeps the 90 days - he keeps
them on 90 days. That 1 had saw - no, excuse me, 1
didn’t see that, but that’s what they explained to me.
And 1 said, well, that’s what happens all the time. So 1
was trying to - it was a civil dispute and 1 was trying to
settle it.

Q. Okay. . . . So, as you understood the issue was
that the receivables were over 90 days?

A. Some may have been.

Q. Some had aged.

A. Yes. No, that’s what 1 understood it nom them.
Q. But they remained - but it was your understanding
they remained from [the wholesaler] due and owing to
[Defendant], or from - that they were due and owing -
receivables were still on the - properly on the books as
due and owing? 1t was just the age that was the issue?
A. Yes. And the problem with age is, you can’t count
things that are too old.

13

Q. And the reason for that in banking - if you could
tell the grand jury, if you know?

A. 1t’s because they’re stale and you’re not going to
collect. . . .

So, yes, 1 was aware - look, let me say this to you.
1 wasn’t aware from [Defendant], but 1 was aware what
they were talking in the room was a receivable problem.
And that is really the perfect Chapter 11 bankruptcy
because then you go into bankruptcy and you restructure
your receivables. And 1 said, who wants to really go into
bankruptcy on this?

And that’s when 1 - the first time 1 heard fraud was
in that room. And 1 said, oh Wait a second here. Before
we - if you want to talk about fraud, I’ll help you. In fact
1 think 1 said, I’ll go to the police. I’ll go to whoever you
want me to go to, but we should all go together because
we have a problem on both sides here.

Q. But you had no understanding at this meeting, and
in the course of the meeting, that a number of the
receivables that had been submitted to the bank had in
fact previously been paid - as were still outstanding?

A. Previously been paid?

Q. Had previously been paid -

A. No.

Q. -- and were no longer actual receivables?

A. No.

Q. Okay.

A. No, you’re the first - no, 1 never heard that, 1
thought they were stale.

Q. Okay.

A. 1 didn’t think they were, 1 didn’t think they were
paid. 1 thought, 1 thought he was borrowing on a
borrowing base that included stale receivables. 1 didn’t
know they were paid, and still don’t know they were
paid,

D.1.74, Ex. B at 19:15-28:9.

14

1 do not agree with Defendant that this testimony “flatly rejects” the
government’s allegation that Defendant submitted falsified listings of accounts
receivable to the bank. On the contrary, portions of the testimony would appear to
corroborate the allegation in the Superseding Indictment that Defendant knowingly
submitted listings of accounts receivable that were not “eligible items” (i.e., were
not less than 90 days old). The testimony can also be read as consistent with the
government’s proffered testimony of Bank employees that “falsified” listings of
accounts receivable and “fraud” were discussed at the meeting, even if it is not
clear from the testimony that Defendant’s prior counsel and the Bank employees
had the same understandings about why the listings could be fairly described as
“falsified” or what was intended by the use of “f`raud” at the meeting

II. Discussion

As noted above, the government seeks to introduce at trial through the
testimony of the three Bank employees the out-of-court statements made by
Defendant’s prior counsel at the July 2013 meeting Defendant argues that the
statements of his prior counsel were made in connection with settlement
negotiations and are barred from admission at trial by FREs 408 and 802. The
government argues that the out-of-court statements of Defendant’s prior counsel

are an “adoptive confession” of the Defendant that are admissible under FRE

sor(d)(z)(B) and (c).

15

A. Rule 408
Federal Rule of Evidence 408 reads as follows:

(a) Prohibited Uses. Evidence of the following is not
admissible _ on behalf of any party _ either to
prove or disprove the validity or amount of a disputed
claim or to impeach by a prior inconsistent statement
or a contradiction:

(l)furnishing, promising or offering - or
accepting, promising to accept, or offering to
accept _ a valuable consideration in
compromising or attempting to compromise the
claim; and

(2) conduct or a statement made during
compromise negotiations about the claim _
except when offered in a criminal case and
when the negotiations related to a claim by a
public office in the exercise of its regulatory,
investigative, or enforcement authority.

(b) Exceptions. The court may admit this evidence for
another purpose, such as proving a witness’s bias or
prejudice, negating a contention of undue delay, or
proving an effort to obstruct a criminal investigation
or prosecution

FED. R. EVID. 408.

By its express terms, the rule prohibits the admission of certain evidence if

the evidence is offered for either of two purposes: (l) “to prove or disprove the

validity or amount of a disputed claim” or (2) “to impeach by a prior inconsistent

statement or a contradiction.” Neither purpose exists here. The government has

stated explicitly that it is not seeking to introduce the statements of Defendant’s

16

prior counsel to prove the validity or the amount of debt he owed to the Bank. See
Tr. at 7:13_15 (“[T]he Government is not seeking to introduce this evidence to
prove that the defendant owed [the] Bank $4.2 million”). There is also of course
no testimony at this point to impeach or contradict by such evidence. Rather, the
stated purpose for which the government seeks to introduce the testimony is to
prove that Defendant knowingly made and submitted false BBCs and intentionally
defrauded the Bank. Rule 408 does not prohibit that “use” and therefore even if
Defendant’s prior counsel’s statements constituted settlement negotiations, Rule
408 does not preclude those statements from being introduced into evidence at
trial. See Roe v. McKee Mgmt. Assocs., Inc., 2017 WL 690538, at *3 (E.D. Pa.
Feb. 21, 2017) (Kearney, J.) (“The settlement discussions are not an issue because
[the proponent’s] allegations address the causation elements of the [] claim. They
are not introduced for a use Rule 408 prohibits.”); see also Asz`liated Mfi's., Inc. v.
Aluminum Co. of America, 56 F.3d 521, 526 (3d Cir . 1995) (“The application of
[Rule 408] is limited to evidence concerning settlement or compromise of a claim,
where the evidence is offered to establish liability, or the validity or amount of the
claim.”); FED. R. EVID. 408, advisory committee’s note to 2006 amendment (“The
amendment retains the language of the original rule that bars compromise evidence
only when offered as evidence of the ‘validity,’ ‘invalidity,’ or ‘amount’ of the

disputed claim. The intent is to retain the extensive case law finding Rule 408

17

inapplicable When compromise evidence is offered for a purpose other than to
prove the validity, invalidity, or amount of a disputed claim.”).

Rule 408 would not bar the admission of Defendant’s prior counsel’s
statements for a second, independent reason -- namely, the absence of a disputed
claim. See 23 Charles Alan Wright & Arthur R. Miller, F ederal Pracz‘ice and
Procedure § 5303 at 201 (2d ed. 2018) (“Rule 408 excludes the evidence only if
the claim is disputed.”). As made clear by Defendant’s prior counsel’s grand jury
testimony, Defendant did not dispute the fact that he owed the Bank money; nor
did he dispute the amount of money he owed. Indeed, Defendant did not have a
pending dispute with the Bank as of the July 2013 meeting 1t may have been the
case that, going into the July 2013 meeting, Defendant anticipated that he would
have a dispute with the Bank after the meeting as his counsel planned on telling
the Bank at the meeting that AJJ’s primary customer “was cutting off its business
with” Defendant and that Defendant therefore “would not be making any further
payments” to the Bank. D.I. 74, Ex. B at 10:20-11:8. But, as counsel testified
before the grand jury, “[t]he whole idea [of having the July 2013 meeting] was [to
accomplish] how [Defendant] was going to pay back the loan.” Id. at 18:25-19:1.
Thus, there was no disputed claim as of the time the July 2013 meeting occurred,
and any discussions that occurred during that meeting _ even if Defendant

intended those discussions to lead to a restructuring or reduction of his repayment

18

obligations _ are not barred from admission at trial by Rule 408. See FED. R.
EVID. 408 advisory committee’s note to 1972 proposed rule (“The policy
considerations which underlie the rule do not come into play when the effort is to
induce a creditor to settle an admittedly due amount for a lesser sum. Hence the
rule requires that the claim be disputed as to either validity or amount.”).

B. Rule 802

Defendant also argues that his prior counsel’s statements are hearsay and
barred from admission at trial by Rule 802. The Government counters that the
“[s]tatements made by [Defendant’s prior counsel] during this meeting qualify as
statements of the Defendant for two reasons: they were statements adopted by
Defendant through his silence and conduct during the meeting pursuant to Rule
801(d)(2)(B), and they were also statements made by an authorized agent or
representative of the Defendant pursuant to Rule 801(d)(2)(C).” D.I. 74 at 10~11.

1 find that the statements of Defendant’s prior counsel at the July 2013
meeting are admissions by an authorized agent of a party opponent and not hearsay
under Rule 801(d)(2)(C) and (D). Rule 801(d)(2) excludes from the definition of
hearsay a statement that “is offered against an opposing party and . . . (C) was
made by a person whom the party authorized to make a statement on the subj ect;
[or] (D) was made by the party’s agent or employee on a matter within the scope of

that relationship and while it existed[.]” FED. R. EVID. 801(d)(2). The parties

19

agree that Defendant’s prior counsel represented Defendant as Defendant’s
attorney at the July 2013 meeting Therefore, Defendant’s prior counsel was
Defendant’s authorized legal agent for purposes of this meeting, rendering
admissible under Federal Rule of Evidence 801(d)(2) Defendant’s prior counsel’s
statements on Defendant’s behalf. See, e.g., In re Joy Global, Inc., 346 B.R. 659,
665 n.l3 (D. Del. 2006) (Jordan, J.) (referring to “ample authority for the
proposition that an attorney’s statements may bind the party whom the attorney
represents” either “under Federal Rule of Evidence 801(d)(2)(C) or (D)”).

1 do not agree with the government that Defendant’s silence at the time his
prior counsel made the statements would allow the statements to be admitted under
Rule 801(d)(2)(B). “Whether a statement is admissible as an adoptive admission
[under Rule 801(d)(2)(B)] turns on (l) whether the statement was such that, under
the circumstances, an innocent person would deny the statements and (2) whether
there are sufficient foundational facts from which the jury may infer that the
defendant heard, understood, and acquiesced in the statemen .” See United States
v. Lajj‘erty, 503 F.3d 293, 306 (3d Cir. 2007). “When silence is relied upon [to
Show that the party opponent acquiesced in the statement] the theory is that the
person would, under the circumstances, protest the statement made in his presence,
if untrue.” Id. (quoting FED. R. EVID. 801 advisory committee’s note to 1975

proposed rule). 1n light of Defendant’s desire to restructure, if not reduce, his debt

20

repayments to the bank, and the fact that he retained experienced counsel to
accomplish that goal for him, 1 do not believe Defendant would have felt
compelled to correct any statement made by Defendant’s prior counsel at the July
2013 meeting

C. Rule 403

Notwithstanding my rejection of Defendant’s arguments that Rules 408 and
802 bar the admission of his prior counsel’s statements, “Rule 403 always remains
as a potential bar to admissibility.” Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777,
786 (3d Cir. 1996). Under Rule 403, “[t]he court may exclude relevant evidence if
its probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.” FED. R. EVlD. 403.

1 have no doubt that the statements of Defendant’s prior counsel are relevant
evidence with probative value. Based on the Bank employee’s memorandum, the
Postal Inspector’s reports of interviews, and Defendant’s prior counsel’s grand jury
testimony, 1 expect that the parties will argue vigorously at trial what exactly was
said and by whom at the July 2013 meeting and what was meant by the words
“fi'aud” and “falsified” to the extent those words were used at the meeting 1 do not
think, however, that the admission into evidence of the testimony sought by the

government will create a danger of unfair prejudice or misleading or confusing the

21

jury that substantially outweighs the probative value of the testimony, Nor do I
think that the testimony implicates the remaining Rule 403 factors. Accordingly, 1
will allow the government to present the testimony at trial.

The Court will issue an order consistent with this Memorandum Opinion.

22

